PER CURIAM:
Daryl Andre Fuller appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Fuller, No. 7:98-cr-00076-HMH-1 (D.S.C. Nov. 16, 2011). We dispense with oral argument because the facts and legal con*153tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.